In the United States Court of Federal Claims
                                                          OFFICE OF SPECIAL MASTERS
                                                                   No. 16-1372V
                                                             Filed: September 5, 2017
                                                                  UNPUBLISHED

                                                                         
    RICHARD KNAUSS,                                                      
                                                                             Special Processing Unit (SPU);
                                           Petitioner,                       Ruling on Entitlement; Concession;
    v.                                                                       Causation-In-Fact; Pneumococcal
                                                                             Conjugate Vaccine; Shoulder Injury
    SECRETARY OF HEALTH AND                                                  Related to Vaccine Administration
    HUMAN SERVICES,                                                          (SIRVA)

                                         Respondent.

                                                                         
Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.
Robert Paul Coleman, III, U.S. Department of Justice, Washington, DC, for respondent.
 
                                                               RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
      On October 20, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he suffered from a right shoulder injury related to
vaccine administration (“SIRVA”) as a result of receiving a pneumococcal conjugate
vaccine, Prevnar 13, on September 9, 2015. Petition at 1. The case was assigned to
the Special Processing Unit of the Office of Special Masters.
       On September 1, 2017, respondent filed his Rule 4(c) report in which he
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent has concluded that a preponderance of the
evidence established that petitioner’s injury is consistent with a SIRVA. Id. at 4.

                                                            
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Respondent further agrees that entitlement to compensation is appropriate under the
terms of the Vaccine Act. Id. at 5.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                 s/Nora Beth Dorsey
                                 Nora Beth Dorsey
                                 Chief Special Master